Name: Commission Implementing Decision (EU) 2019/930 of 4 June 2019 approving the plan for the eradication of African swine fever in feral pigs in certain areas of Belgium (notified under document C(2019) 3967) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: natural environment;  regions of EU Member States;  Europe;  health;  agricultural activity;  agricultural policy;  means of agricultural production;  international trade
 Date Published: 2019-06-06

 6.6.2019 EN Official Journal of the European Union L 148/28 COMMISSION IMPLEMENTING DECISION (EU) 2019/930 of 4 June 2019 approving the plan for the eradication of African swine fever in feral pigs in certain areas of Belgium (notified under document C(2019) 3967) (Only the Dutch and French texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (1), and in particular the second subparagraph of Article 16(1) thereof, Whereas: (1) Directive 2002/60/EC lays down the minimum Union measures to be taken for the control of African swine fever, including those to be applied in the event of confirmation of a case of African swine fever in feral pigs. (2) In addition, Commission Implementing Decision 2014/709/EU (2) lays down animal health control measures in relation to African swine fever in the Member States or areas thereof as listed in the Annex thereto (the Member States concerned), and in all Member States as regards movements of feral pigs and information obligations. The Annex to Implementing Decision 2014/709/EU demarcates and lists certain areas of the Member States concerned, differentiated by the level of risk based on the epidemiological situation as regards that disease, including a list of high-risk areas. That Annex has been amended several times to take account of changes in the epidemiological situation in the Union as regards African swine fever that needed to be reflected in that Annex. (3) In 2018 Belgium notified the Commission of cases of African swine fever in feral pigs and has duly taken the disease control measures required by Directive 2002/60/EC. (4) In light of the current epidemiological situation and in accordance with Article 16 of Directive 2002/60/EC, Belgium has submitted to the Commission a plan for the eradication of African swine fever (the eradication plan). (5) The Annex to Implementing Decision 2014/709/EU was amended by Commission Implementing Decision (EU) 2018/1856 (3) to take account, inter alia, of the cases of African swine fever in feral pigs in Belgium and Parts I and II of that Annex now includes the infected areas in Belgium. (6) The eradication plan submitted by Belgium has been examined by the Commission and found to comply with the requirements set out in Article 16 of Directive 2002/60/EC. The plan should therefore be approved accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Belgium on 18 February 2019, in accordance with Article 16(1) of Directive 2002/60/EC, concerning the eradication of African swine fever from the feral pig population in the areas referred to in the Annex to Implementing Decision 2014/709/EU is approved. Article 2 Belgium shall bring into force the laws, regulations and administrative provisions required for the implementation of the eradication plan within a period of 30 days from the date of adoption of this Decision. Article 3 This Decision is addressed to Kingdom of Belgium. Done at Brussels, 4 June 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 192, 20.7.2002, p. 27. (2) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (3) Commission Implementing Decision (EU) 2018/1856 of 27 November 2018 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (OJ L 302, 28.11.2018, p. 78).